UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 AmCOMP INCORPORATED (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: THIS FILING CONSISTS OF A PRESS RELEASE ISSUED BY THE REGISTRANT ON AUGUST 29, AmCOMP and Employers Holdings Amend Merger Agreement, Receive Approval of Florida Office of Insurance Regulation AmCOMP Settles Outstanding Excessive Profits Filings NORTH PALM BEACH, Fla., August 29, 2008AmCOMP Incorporated (“AmCOMP” or the “Company”) (Nasdaq:AMCP) announced today that it has entered into an amendment to the merger agreement providing for the acquisition of AmCOMP by Employers Holdings, Inc. (“EMPLOYERS”) (NYSE:EIG). Under the amended merger agreement, which has been approved by the boards of directors of both companies, holders of AmCOMP's approximately 15 million common shares outstanding will receive consideration of $12.15 per share in cash. AmCOMP’s Board of Directors approved the amendment to the merger agreement in light of the terms of its settlement of outstanding excessive profits matters with the Florida Office of Insurance Regulation (the “Florida OIR”) as described below. The Florida OIR also approved EMPLOYERS' acquisition of AmCOMP pursuant to the amended merger agreement. Accordingly, in connection with the amendment to the merger agreement, EMPLOYERS has acknowledged and agreed that neither the Consent Order, dated August 29, 2008, executed in connection with the settlement of AmCOMP's excessive profits filings with the Florida OIR (the “Consent Order”) nor any provision, requirement, agreement or covenant contained therein will constitute a Burdensome Condition or Company Material Adverse Effect (as such terms are defined in the merger agreement) for any purpose under the merger agreement. The transaction, which is subject to approval of AmCOMP’s stockholders and other customary closing conditions, is now expected to be completed by October 31, 2008. The Company has set September 12, 2008 as the record date for the special meeting of stockholders to consider the proposal to approve the proposed merger. It is anticipated that the special meeting will be held on or about October 29, Fred R.
